FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
January 18, 2008, is entered into among AMERICAN FINANCIAL GROUP, INC., an Ohio
corporation ("AFG"), and AAG HOLDING COMPANY, INC., an Ohio corporation ("AAG")
(AFG and AAG are hereinafter referred to collectively as the "Borrowers"), the
lenders listed on the signature pages hereof as Lenders (the "Lenders"), and
BANK OF AMERICA, N.A., as Administrative Agent.

BACKGROUND



The Borrowers, the Lenders, and the Administrative Agent are parties to that
certain Credit Agreement, dated as of March 29, 2006 (the "Credit Agreement").
The terms defined in the Credit Agreement and not otherwise defined herein shall
be used herein as defined in the Credit Agreement.

The Borrowers have requested certain amendments to the Credit Agreement.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrowers, the 77enders
and the Administrative Agent covenant and agree as follows:

AMENDMENTS

.



The defined term "AFG Consolidated Net Worth" set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

"AFG Consolidated Net Worth" means, on any date, the amount reported by AFG,
determined in accordance with GAAP on a consolidated basis, as "Total
Shareholders' Equity" on its Form 10-K or Form 10-Q, but excluding (a) all
amounts in respect of unrealized gains or losses recorded pursuant to FAS 115
and (b) any mandatorily redeemable capital stock (or redeemable shares of other
beneficial interest), in each case as determined in accordance with GAAP and
Section 7.10.

The defined term "AFG Consolidated Total Financing Debt" set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

"AFG Consolidated Total Financing Debt" means, on any date, on a consolidated
basis determined in accordance with GAAP and Section 7.10 for AFG and its
Subsidiaries (a) the sum of (i) indebtedness for borrowed money, or indebtedness
evidenced by notes, debentures, Capitalized Leases, guarantees (excluding
guarantees of indebtedness already included as Indebtedness) or similar
instruments, (ii) indebtedness for the deferred purchase price of assets (other
than the normal trade accounts payable), and (iii) indebtedness in respect of
mandatory redemption or dividend rights related to an Equity Interest, but
(b) excluding (i) any collateralized debt obligation fund managed by AFG which
is listed on Schedule 1.01 and which Indebtedness in this clause (b) is carried
as "Long Term Debt - Variable Interest Entities" on AFG's balance sheet from
time to time in accordance with GAAP, and (ii) Non-Recourse Real Estate
Indebtedness of AFG and its Subsidiaries.

The defined terms "GAFRI Consolidated Financing Debt" and "GAFRI Consolidated
Net Worth" set forth in Section 1.01 of the Credit Agreement are hereby deleted.

The following defined terms are hereby added to Section 1.01 of the Credit
Agreement in proper alphabetical order:

"First Amendment Date" means January 18, 2008.

"Hybrid Securities" has the meaning specified in the last paragraph of
Section 7.10.

Section 6.01

of the Credit Agreement is hereby amended to read as follows:



6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:



(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of AFG (commencing with the fiscal year ended December 31, 2005, the
Annual Report on Form 10-K of AFG for the fiscal year then ended, a consolidated
balance sheet of AFG and its Subsidiaries, as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements of AFG
to be audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Law and shall
not be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an opinion of
such Registered Public Accounting Firm independently assessing AFG's internal
controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of AFG (commencing with
the fiscal quarter ended March 31, 2006) the quarterly report of AFG as required
by the Exchange Act on Form 10-Q, a consolidated balance sheet of AFG and its
Subsidiaries, as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal quarter and for the portion of AFG and its Subsidiaries' fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of AFG as fairly presenting
the financial condition, results of operations, shareholders' equity and cash
flows of AFG and its Subsidiaries, in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, all quarterly and annual statutory financial
statements, including all exhibits and schedules thereto, of the Insurance
Subsidiaries, in the form required by the respective Insurance Authorities.

As to any information contained in materials furnished pursuant to
Section 6.02(d), AFG shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of AFG to furnish the information and materials
described in clauses (a) or (b) above at the times specified therein.

Section 6.02

of the Credit Agreement is hereby amended to read as follows:



6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:



(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2006), a duly completed
Compliance Certificate signed by a Responsible Officer of AFG;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
AFG by independent accountants in connection with the accounts or books of AFG
or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of AFG, and copies of all annual, regular, periodic and special reports and
registration statements which AFG may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of AFG or any of its Subsidiaries
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by AFG or any of its Subsidiaries, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of AFG
or any of its Subsidiaries; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of AFG or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which AFG
posts such documents, or provides a link thereto on AFG's website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on AFG's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) AFG shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests AFG to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) AFG shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance AFG shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent and each Lender. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by AFG with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
"Borrowers' Materials") by posting the Borrowers' Materials on IntraLinks or
another similar electronic system (the "Platform") and (b) certain of the
Lenders may be "public-side" Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrowers or their
respective securities) (each, a "Public Lender"). The Borrowers hereby agree
that (w) all Borrowers' Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a minimum,
shall mean that the word "PUBLIC" shall appear prominently on the first page
thereof; (x) by marking Borrowers' Materials "PUBLIC," the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrowers' Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws; (y) all Borrowers'
Materials marked "PUBLIC" are permitted to be made available through a portion
of the Platform designated "Public Investor;" and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrowers' Materials that are
not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform not designated "Public Investor."

Section 7.05

of the Credit Agreement is hereby amended to read as follows:



7.05 Restricted Payments; Stock Redemptions.

AFG shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, declare or make, directly or indirectly any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that AFG and its
Subsidiaries (a) may declare and pay dividends in respect of any Capital Trust
Securities if, at the time of and after giving effect to such dividend, no
Default under
Section 8.01(a)
,
8.01(e)(i)(A)
or
8.01(f)
shall have occurred and be continuing and (b) AFG and its Subsidiaries may make
other Restricted Payments if, at the time of and after giving effect to such
Restricted Payment, no Default has occurred and is continuing; provided, that,
if there is a Default, any Subsidiary of AFG may make a Restricted Payment to
any other Subsidiary or to AFG.



Section 7.10

of the Credit Agreement is hereby amended by amending clause (e) thereof to read
as follows:



(e) [INTENTIONALLY OMITTED]

Section 7.10

of the Credit Agreement is hereby further amended by amending the last paragraph
thereof to read as follows:



Notwithstanding anything in this Agreement to the contrary, any required
increases in the minimum requirements set forth in the financial covenants set
forth in this Section 7.10 shall exclude realized gains on stock already
reflected in AFG Consolidated Net Worth. For purposes of calculating AFG
Consolidated Net Worth and AFG Consolidated Total Financing Debt as of any date,
Capital Trust Securities permitted under Section 7.13 and the Indebtedness under
Subordinated Debentures issued in connection therewith (the "Hybrid Securities")
will be accorded the same capital treatment as given to such Hybrid Securities
by S&P on such date; provided, however, that the maximum amount of Hybrid
Securities which may be included in AFG Consolidated Net Worth and excluded from
AFG Consolidated Total Financing Debt at any time shall not exceed 15% of "Total
Shareholders' Equity" on its Form 10-K or Form 10-Q. As of the First Amendment
Date, 100% of the outstanding Hybrid Securities are treated as equity by S&P,
accordingly, 100% of the outstanding Hybrid Securities would be included in
calculating AFG Consolidated Net Worth and 100% of the related Indebtedness
under the Subordinated Debentures would be excluded in calculating AFG
Consolidated Total Financing Debt.

The Compliance Certificate is hereby amended to be in the form of Exhibit C to
this First Amendment.

REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT

. By its execution and delivery hereof, AFG represents and warrants that, as of
the date hereof:



the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as made
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; and

no event has occurred and is continuing which constitutes a Default.

CONDITIONS TO EFFECTIVENESS

. This Amendment shall be effective as of January 18, 2008 subject to
satisfaction or completion of the following:



the Administrative Agent shall have received counterparts of this Amendment
executed by the Required Lenders;

the Administrative Agent shall have received counterparts of this Amendment
executed by the Borrowers; and

the Administrative Agent shall have received, in form and substance satisfactory
to the Administrative Agent and its counsel, such other documents, certificates
and instruments as the Administrative Agent shall require.

REFERENCE TO THE CREDIT AGREEMENT

.



Upon the effectiveness of this Amendment, each reference in the Credit Agreement
to "this Agreement", "hereunder", or words of like import shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
or remedies of the Administrative Agent or the Lenders under the Credit
Agreement or any of the other Loan Documents, and shall not alter, modify,
amend, or in any way affect the terms, conditions, obligations, covenants, or
agreements contained in the Credit Agreement or the other Loan Documents, all of
which are hereby ratified and affirmed in all respects and shall continue in
full force and effect.

COSTS, EXPENSES AND TAXES

. The Borrowers agree to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto).



EXECUTION IN COUNTERPARTS

. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. For purposes of this
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document.



GOVERNING LAW; BINDING EFFECT

. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York, provided that each party shall retain all rights
arising under federal law, and shall be binding upon the parties hereto and
their respective successors and assigns.



HEADINGS

. Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.



ENTIRE AGREEMENT

. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



IN WITNESS WHEREOF, this Amendment is executed as of the date first set forth
above.

AMERICAN FINANCIAL GROUP, INC.



 

 

By:

Name:

Title:



 

AAG HOLDING COMPANY, INC.



 

 

By:

Name:

Title:



 

 

BANK OF AMERICAN, N.A.,

as



Administrative Agent



 

 

By:

Name:

Title:



 

BANK OF AMERICA, N.A.,

as a Lender





 

 

By:

Name:

Title:



 

NATIONAL CITY BANK,

as Co-Syndication Agent and as a Lender





 

 

By:

Name:

Title:



 

KEYBANK NATIONAL ASSOCIATION,

as Co-Syndication Agent and as a Lender





 

 

By:

Name:

Title:



 

US BANK, N.A.,

as Documentation Agent and as a Lender





 

 

By:

Name:

Title:



 

WACHOVIA BANK, NATIONAL

ASSOCIATION,

as a Lender





 

 

By:

Name:

Title:



 

THE HUNTINGTON NATIONAL BANK,

as a Lender





 

 

By:

Name:

Title:



 

MERRILL LYNCH BANK USA,

as a Lender





 

 

By:

Name:

Title:



 

UBS LOAN FINANCE LLC,

as a Lender





 

 

By:

Name:

Title:



 

 

By:

Name:

Title:



 

THE BANK OF NEW YORK,

as a Lender





 

 

By:

Name:

Title:



 

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender





 

 

By:

Name:

Title:



 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender





 

 

By:

Name:

Title:



 

 

By:

Name:

Title:



PNC BANK, NATIONAL ASSOCIATION,

as a Lender





 

 

By:

Name:

Title:



 

REGIONS BANK,

as a Lender





 

 

By:

Name:

Title:



JPMORGAN CHASE BANK,

as a Lender





 

 

By:

Name:

Title:



THE NORTHERN TRUST COMPANY,

as a Lender





 

 

By:

Name:

Title:



 